Seoffobd, J.
The only question in this case touches the caducity of a last will, executed by the deceased Parham, in the State of Alabama, where he then, resided, but who, subsequently, removed to Louisiana, where he accumulated most of his property, and where he died domiciliated.
It is admitted, that there were legitimate children born to the testator after the confection of the will, but it does not appear whether they were born in Alabama or in this State.
Article 1698 of the Civil’Code is unqualified and imperative. “The testament falls by the birth of legitimate children of testator posterior to its date.” We see nothing in the record to take this ease out of the rule.
Judgment affirmed.